Citation Nr: 0432200	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  98-16 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of a jaw 
injury.

4.  Entitlement to service connection for a neck and upper 
back disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right knee 
disability. 

7.  Entitlement to service connection for a disability of the 
upper back.

7.  Entitlement to service connection for a left elbow 
disability.

8.  Entitlement to service connection for a left wrist 
disability.

9.  Entitlement to service connection for a right hip 
disability.

10.  Entitlement to service connection for a right foot 
disability.

11.  Entitlement to service connection for a left foot 
disability.

12.  Entitlement to service connection for a disability 
associated with moles.

13.  Entitlement to service connection for hemorrhoids.

14.  Entitlement to service connection for a bilateral 
hearing disability.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for defective vision.

17.  Entitlement to service connection for a disability due 
to allergies.

18.  Entitlement to service connection for a disability due 
to asbestos exposure.

19.  Entitlement to service connection for a disability due 
to exposure to local people and animals. 

20.  Entitlement to an initial disability evaluation in 
excess of zero percent for allergic rhinitis. 

21.  Entitlement to an initial disability evaluation in 
excess of zero percent for chronic sinusitis.  

22.  Entitlement to an initial disability evaluation in 
excess of zero percent for post operative left thoracotomy 
with history of multiple pneumothoraces.   

23.  Entitlement to an initial disability evaluation in 
excess of zero percent for hiatal hernia with 
gastroesophageal reflux disease.

24.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1980 to March 
1997.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 1997 and March 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

The issues of entitlement to service connection for right 
shoulder, upper back, left and right knee, left elbow and 
wrist disabilities; hemorrhoids; and a disability due to 
asbestos exposure; entitlement to initial disability 
evaluations in excess of zero percent for allergic rhinitis, 
chronic sinusitis; and sliding hiatal hernia with 
gastroesophageal reflux disease; post operative left 
thoracotomy with history of multiple pneumothoraces; and 
entitlement to a 10 percent evaluation based upon multiple 
noncompensable service-connected disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current residual disability 
due to a head injury.  

2.  The veteran does not have a current residual disability 
due to a jaw injury.  
  
3.  A current neck disability is not the result of a disease 
or injury in service.

4.  The veteran does not have a current right hip disability.  

5.  The veteran does not have a current right foot 
disability.  

6.  The veteran does not have a current left foot disability.  

7.  The veteran does not have a current disability due to or 
associated with moles.   

8.  The veteran does not have a current hearing loss 
disability within the meaning of VA regulations. 

9.  The veteran does not currently have tinnitus.   

10.  The veteran does not currently have defective vision or 
an eye disability.  
 
11.  The veteran does not have a current disability or 
disease due to allergies.    

12.  The veteran does not have a current disability due to 
exposure to local people and animals.    


CONCLUSIONS OF LAW

1.  A disability due to a head injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 

2.  A residual disability due to a jaw injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

3.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. 

4.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. 

5.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. 

6.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. 

7.  A disability due to or associated with moles was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

8.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004). 

9.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304. 

10.  Defective vision and an eye disability were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

11.  A disability or disease due to allergies was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

12.  A disability due to exposure to local people and animals 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In a letters dated in September 2002 and May 2004, VA 
notified the veteran of the evidence needed to substantiate 
the claims and offered to assist him in obtaining any 
relevant evidence.  The letters gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  The May 2004 letter informed the veteran of the 
specific evidence that was considered.  The letters informed 
the veteran that he could submit his own evidence that 
pertains to the claim.  This notice served to inform the 
veteran that he could submit relevant evidence in his 
possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in July 1997.  The veteran was provided with 
VCAA content complying notice in September 2002 and May 2004.  
The veteran ultimately received the required notice through 
the above cited letters.  In Pelegrini, the Court noted that 
its decision was not intended to invalidate RO decisions 
issued prior to VCAA notice, and that a sufficient remedy for 
deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  
The Board has ensured that the required notice was given.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The veteran 
submitted pertinent private medical records and medical 
opinions and pertinent VA treatment records.  In March 2001, 
the veteran's representative indicated that there were no 
other medical records other than the records from M. W. and 
Dr. K.S.; a release was submitted.  In September 2002, the RO 
asked the veteran to identify any treatment records for his 
claimed disabilities.  The RO informed the veteran that they 
were seeking treatment records from Dr. K.S., and the M. W. 
medical facility.  

In May 2003, the RO sent letters to these health care 
providers requesting the veteran's treatment records.  In 
September 2003, the RO asked the veteran to submit another 
release in order to obtain the treatment records from the 
above health care providers.  The veteran did not respond to 
the RO's request for assistance in obtaining those records.  
The veteran was notified of the unsuccessful attempt to 
obtain these records in the July 2004 supplemental statement 
of the case.  There is no identified relevant evidence that 
has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent a VA 
examination in October 1997.   

The representative argues that additional VA examinations are 
necessary because when the veteran was examined in October 
1997, it does not appear that the examiner referenced the 
service medical records or the claims folder, the VA 
examinations did not cover all of the claimed disabilities, 
and the examiner did not render medical opinions as to the 
etiology of the claimed disability and the examiner did not 
render an opinion as to whether it was at least as likely as 
not that the veteran's claimed disabilities were first 
manifested in service.  

The Board finds that the RO fulfilled its duty to assist the 
veteran by affording the veteran a VA examination in October 
1997 and additional VA examinations are not necessary.  In 
October 1997, the veteran was afforded a VA general medical 
examination, a joints examination, an Ear, Nose and Throat 
examination, a respiratory examinations and a spine 
examination.  The examiners examined all body systems.  

As will be discussed in detail bellow, there is no evidence 
of current right shoulder, head, neck, jaw, right hip, right 
foot, or left foot disabilities, hearing loss, tinnitus, 
defective vision, or disabilities due to allergies, moles, or 
exposure to local people and animals.  Since there is no 
competent evidence of a current diagnosis or symptoms; a 
medical opinion as to etiology, and relationship to service 
is not necessary.  As to the claim for service connection for 
a neck and upper back disability, there is no competent 
evidence which associates this disability to the veteran's 
period of service.  So, another VA examination is not 
necessary for this claim.  

It is not clear if the examiner reviewed the service medical 
records or the claim folder in connection with the October 
1997 VA examination.  However, the service medical records 
and claims folder were not needed in order for the examiner 
to determine whether the veteran currently had the claimed 
disabilities.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating her claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress, nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for a residual disability due to head and 
jaw injuries

Service medical records show that in August 1996, the veteran 
sustained an injury to the jaw and neck.  An August 1996 
hospital record indicates that the veteran was walking 
backwards and he stumbled and he caught the right side of the 
face on a branch.  Examination revealed an abrasion to the 
dermal layer at the angle of the jaw on the right side.  The 
abrasion was two to three centimeters in diameter.  There was 
minimal erythema.  There was normal mandibular motion.  The 
impression was contusion and abrasion of the face.  A 
February 1997 examination upon discharge from service 
indicates that the head, face, scalp, and mouth were normal.  

The veteran has not presented or identified any medical 
evidence of a residual disability of the head or jaw due to 
an injury or disease in service.  An October 1997 VA 
examination report indicates that examination of the head and 
face was normocephalic.  Examination of the mouth was normal.  
A March 2001 VA treatment record indicates that examination 
of the head was normocephalic.  Examination of the mouth 
revealed good dentition. 

There is no competent medical evidence indicating that the 
veteran has a current disability of the head and jaw.  The 
veteran has also not reported current symptoms of a head or 
jaw injury.

In the absence of a showing of current disability, the 
preponderance of the evidence is against the claim for 
service connection for a residual disability of the head and 
jaw.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability).  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application with regard to this claim.  Gilbert, 
1 Vet. App. 49.

Service connection for a neck and upper back disability

As noted above, service medical records show that in August 
1996, the veteran sustained an injury to the jaw and neck.  
An August 1996 hospital record indicates that the veteran was 
walking backwards and he stumbled and he caught the right 
side of the face on a branch.  Examination revealed an 
abrasion to the dermal layer at the angle of the jaw on the 
right side.  The abrasion was two to three centimeters in 
diameter.  There was minimal erythema.  There was tenderness 
of the neck.  The impression was contusion and abrasion of 
the face.  A February 1997 examination upon discharge from 
service indicates that the neck was normal.  

The veteran underwent a VA examination in October 1997, 
almost seven months after service separation.  The 
examination report indicates that he denied cervical spine 
pain.  Examination revealed that range of motion of the spine 
was normal.  There was no objective evidence of pain.  The 
diagnosis was normal spine examination.  A VA general medical 
examination report also dated in October 1997, indicates that 
the range of motion of the neck was full.  

In a statement dated in January 1998, Roger Pitman, D.C., 
indicated that the veteran was being treated for cervical and 
mid-dorsal strain.

In the present case, there is no competent medical evidence 
of a relationship between the current neck and upper back 
disability and the veteran's period of service.  As noted 
above, although the veteran injured his neck in service in 
August 1996, examination of the neck and spine was normal 
upon discharge examination in February 1997.  The first post-
service examination in October 1997, also showed a normal 
neck.  A neck disability was not reported until January 1998, 
approximately 10 months after service.  There is no medical 
evidence which relates the diagnosis of cervical strain to an 
injury or disease in service.  

There is no competent medical evidence of a relationship 
between the current neck and upper back disability and 
service.  The preponderance of the evidence is against the 
claim for service connection, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.

Service connection for disabilities of the right hip and feet

The service medical records contain no findings referable to 
disabilities of the right hip or feet.  The veteran was 
examined for discharge in February 1997.  The veteran's lower 
extremities and feet were clinically evaluated as normal.  

The veteran has not presented or identified any medical 
evidence which establishes that he has a current disability 
of the right hip or feet.  A March 2001 VA treatment record 
indicates that examination of the extremities revealed no 
deformities, clubbing, cyanosis or edema.  The veteran's gait 
was normal.  

There is no competent medical evidence indicating that the 
veteran has a current disability of the right hip or feet due 
to injury or disease in service.  

Therefore, the preponderance of the evidence is against the 
claim for service connection for disabilities of the right 
hip and feet, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection for a disability of the right hip and 
feet, the benefit of the doubt doctrine is not for 
application with regard to this claim.  Gilbert, 1 Vet. App. 
49.



Service connection for a residual disability due to or 
associated with moles

The service medical records contain no findings referable to 
moles or any disability due to or associated with a mole.  
The veteran was examined for discharge in February 1997.  The 
veteran's skin was clinically evaluated as normal.  

The veteran has not presented or identified any medical 
evidence of a current disability associated with or due to 
moles.  As a lay person, the veteran is competent to report 
observations and symptoms, however, he would not be competent 
to report a diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§§ 1110, 1131.  In the veteran's case, there is no medical 
evidence that the veteran currently has a disability 
associated with moles.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
disability associated with moles, and the claim is denied.  
Since the preponderance of the evidence is against the claim 
for service connection for a disability associated with 
moles, the benefit of the doubt doctrine is not for 
application with regard to this claim.  Gilbert, 1 Vet. App. 
49.

Service connection for a bilateral hearing disability

The service medical records show that the veteran sustained 
noise exposure in service and he was counseled on hearing 
protection.  The service medical records indicate that in 
April 1982, ear plugs were issued.  An October 1984 hearing 
examination report indicates that the veteran was exposed to 
noise and he was counseled on hearing protection.  

The veteran's hearing was tested upon separation examination 
in February 1997.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
-5
0
LEFT
0
0
-5
0
0

The veteran has not submitted any medical evidence that he 
currently has a bilateral hearing disability.  In the present 
case, there is no evidence of current impaired hearing as 
defined by 38 C.F.R. § 3.385.

Since there is no showing of current hearing loss disability, 
the preponderance of the evidence is against the claim, and 
the claim is denied.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application with regard to this claim.  Gilbert, 
1 Vet. App. 49.


Service connection for tinnitus

As noted above, the service medical records show that the 
veteran sustained noise exposure in service and he was 
counseled on hearing protection.  The service medical records 
indicate that in April 1982, ear plugs were issued.  An 
October 1984 hearing examination report indicates that the 
veteran was exposed to noise and he was counseled on hearing 
protection.  Despite the noise exposure in service, the 
service medical records contain no findings referable to 
tinnitus.  The veteran was examined for discharge in February 
1997.  Tinnitus was not diagnosed.  The veteran did not 
report having tinnitus.    

The veteran has not presented or identified any medical 
evidence which establishes that he currently has tinnitus.  
He has not reported current tinnitus.

Because there is no evidence of current tinnitus, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim is denied.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Service connection for defective vision

Service medical records contain no findings referable to 
defective vision or an eye disability.  The veteran was 
examined for discharge in February 1997.  Examination of the 
eyes was normal.  Vision was 20/20 for the left and right 
eyes, near and distant.     

The veteran has not presented or identified any medical 
evidence which establishes that he currently has defective 
vision or any other eye disability.  An October 1997 VA 
examination report indicates that the examination of the eyes 
revealed no papilledema or hemorrhage.  A March 2001 VA 
treatment record indicates that the pupils were equal and 
reactive to light.  The extraocular muscles were intact.  The 
visual fields were full to confrontation.  The sclerae, 
conjunctivae, and fundi were normal.  

Refractive error of the eye is not considered a disease or 
injury for purposes of establishing entitlement to service 
connection for a disability.  38 C.F.R. § 3.303(c).  There 
is, however, no competent medical evidence indicating that 
the veteran currently has defective vision or any other eye 
disability due to injury or disease in service.  The veteran 
has not reported any current eye symptomatology.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and it is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  Gilbert, 1 Vet. App. 49.



Service connection for a disability or disease due to 
allergies

Service medical records show that a hymenoptera sensitivity 
was detected during service.  The service records also show 
that the veteran was allergic to bee stings.  However, the 
service medical records contain no findings of a disability 
or disease due to this sensitivity or allergy.  

The veteran has not presented or identified any medical 
evidence which establishes that the veteran currently has a 
disease or disability due to hymenoptera sensitivity or the 
allergy to bee stings.   

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  There is no competent medical 
evidence indicating that the veteran currently has a 
disability or disease due to allergies.  The Board notes that 
seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  
38 C.F.R. § 3.380 (2004). 

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
disability or disease due to allergies, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for service connection for a disability or disease 
due to allergies, the benefit of the doubt doctrine is not 
for application with regard to this claim.  Gilbert, 
1 Vet. App. 49.

Service connection for a disability due to exposure to local 
animals and people

The service medical records contain no findings referable to 
a disability due to exposure to local animals and people.  
The veteran has not presented or identified any medical 
evidence of a current disability due to exposure to local 
animals and people.  Therefore, service connection is not 
warranted.  Degmetich.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and it is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied. 

Entitlement to service connection for residuals of a jaw 
injury is denied. 

Entitlement to service connection for a neck disability is 
denied. 

Entitlement to service connection for a right hip disability 
is denied. 

Entitlement to service connection for disabilities of the 
feet is denied. 

Entitlement to service connection for a disability associated 
with or due to moles is denied. 

Entitlement to service connection for a bilateral hearing 
disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for defective vision and an 
eye disability is denied. 

Entitlement to service connection for a disability or disease 
due to allergies is denied. 

Entitlement to service connection for a disability due to 
exposure to local people and animals is denied. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  An examination or opinion is necessary 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence to make a decision on the claim.  
Id.  

Regarding the claim for service connection for a right 
shoulder disability, the Board finds that another medical 
examination is necessary.  The October 1997 VA examination 
report reflects a diagnosis of status post injury to the 
right shoulder in January 1997 with residual pain on the 
right shoulder with a history of a glenoid tear in the right 
shoulder.  This medical evidence associates a right shoulder 
disability to service.  The Board finds that additional 
examination is needed because it is unclear whether the 
examiner reviewed the service medical records before 
rendering this diagnosis.  Thus, the Board finds that another 
VA examination is necessary to determine whether the veteran 
has a current right shoulder disability which is medically 
related to service.  38 U.S.C.A. § 5103A(d).  

Regarding the claim for service connection for bilateral knee 
disabilities, the service medical records show that in 
February 1984, the veteran reported that his right knee 
buckled and that both knees have done that in the past.  The 
physician noted that the veteran may have occasional 
subluxation but was minimally symptomatic.  Physical therapy 
was ordered.  A July 1987 service medical record reflects a 
diagnosis of slight subluxation of the patella.  The veteran 
underwent VA examination in October 1997.  However, it does 
not appear that his knees were examined.  Therefore, an 
examination is needed.  38 U.S.C.A. § 5103A(d).  

Regarding the claim for service connection for hemorrhoids, 
the service medical records dated in March 1995, indicate 
that the veteran reported having bright red blood per rectum.  
The diagnosis was questionable hemorrhoids.  The October 1997 
VA examination report indicates that the veteran reported 
having bright red blood per rectum one time.  There is no 
indication that the veteran was examined for hemorrhoids.  
Therefore, an examination is needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Regarding the claim for service connection for a disability 
due to asbestos exposure, a February 1987 service medical 
record indicates that the veteran was exposed to asbestos 
while performing relagging jobs for a period of approximately 
two weeks.  An April 1987 asbestos examination report 
indicates that the veteran was exposed to asbestos in April 
1982, January 1983, and March 1986.  

In February 1997, the veteran underwent an asbestos 
examination.  It was noted that he was examined according to 
current guidelines regarding exposure to asbestos.  The 
examination report indicates that a medical condition was not 
detected that would place the veteran at an increased risk of 
material health impairment from exposure to asbestos, 
tremolite, anthophyllite, or actinolite.  

A VA X-ray report in October 1997, was essentially negative.  
Pulmonary function tests were normal.  The diagnosis was 
history of asbestos exposure.  However, a private chest X-ray 
examination report dated in September 1998 reflects a 
diagnosis of asbestosis.  A June 1999 VA chest x-ray was 
negative.  The Board finds that the current record is 
insufficient to decide the claim, because a medical opinion 
is needed to clarify whether the veteran currently had 
asbestosis or other disability due to asbestos exposure in 
service.  Therefore, an examination is needed.  38 U.S.C.A. 
§ 5103A(d).  

Regarding the claims for service connection for upper back, 
left elbow, and wrist disabilities; the veteran asserts that 
he has left elbow and wrist disabilities due to, or the 
result of, the service-connected post operative left 
thoracotomy with history of multiple pneumothoraces.  The 
record shows that the veteran had three lung collapses in 
service in 1981, 1982, and 1983.  The veteran has submitted a 
September 1998 statement in which, Dr. K.S. stated that as a 
result of the veteran's left thoracotomy scar, he suffered 
from subjective and objective left upper extremity weakness 
and discomfort, which, over the years, had apparently caused 
secondary left posterior mid-thoracic pain, all of which 
adversely affected his daily functioning.  The current record 
is insufficient to decide the claim, because a medical 
opinion is needed to determine whether the left elbow and 
wrist disabilities are due to, or the result of, the service-
connected left thoracotomy.  Therefore, an examination is 
needed.  38 U.S.C.A. § 5103A(d).  

Regarding the claim for an initial disability evaluation in 
excess of zero percent for allergic rhinitis, the Board finds 
that another VA examination is necessary to determine the 
current severity of the service-connected allergic rhinitis.  
The VA examination report of record is inadequate for rating 
the allergic rhinitis because the examination report does not 
report the findings described in the rating criteria such as 
whether there are polyps or obstruction of the nasal passage.  
See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).   
  
Regarding the claim for an initial disability evaluation in 
excess of zero percent for chronic sinusitis, the Board finds 
that another VA examination is necessary because the VA 
examination report of record does not report the findings 
described in the rating criteria such as the frequency and 
duration of incapacitating episodes or non-incapacitating 
episodes of sinusitis, and whether the veteran experiences 
headaches, pain, and purulent discharge.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2004).   
  
Regarding the claim for an initial disability evaluation in 
excess of zero percent for the post operative left 
thoracotomy with history of multiple pneumothoraces, the 
Board finds that another VA examination is necessary.  The 
record shows that the veteran last underwent pulmonary 
function tests in 1997.  Another VA examination is needed to 
determine the current severity of the post operative left 
thoracotomy with history of multiple pneumothoraces.   

Regarding the claim for an initial disability evaluation in 
excess of zero percent for hiatal hernia with 
gastroesophageal reflux disease, the Board finds that another 
VA examination is necessary because the medical evidence of 
record shows that his disability has worsened since the 1997 
VA examination.  A March 2001 VA treatment record notes that 
the veteran's gastroesophageal reflux disease had gotten 
worse and the veteran's was prescribed new medication.  The 
Board also notes that another VA examination is needed 
because the VA examination report of record is inadequate for 
rating the hiatal hernia with gastroesophageal reflux 
disease.  The October 1997 VA examination report does not 
report the findings described in the rating criteria such as 
whether the veteran has impairment of health or symptoms such 
as dysphagia, pyrosis, and regurgitation.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2004).   

Lastly, the Board notes that the issue of entitlement to a 10 
percent evaluation based upon multiple noncompensable 
service-connected disabilities is deferred.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the claimed right shoulder, 
bilateral knee, left elbow, left wrist, 
and upper back disabilities; hemorrhoids, 
and a disability due to asbestos 
exposure,.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report if the veteran 
currently has a right shoulder 
disability, and if so, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
right shoulder disability had its onset 
in service or is otherwise the result of 
a disease or injury in service or 
aggravated by service.  The examiner 
should provide a rationale for this 
opinion.

The examiner should report if the veteran 
currently has a disability of the knees, 
and if so, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the knee disability had its 
onset in service or is otherwise the 
result of a disease or injury in service 
or aggravated by service.  Attention is 
invited to the service medical records 
which show that the veteran subluxation 
of the patella in service in 1984 and 
1987.  The examiner should provide a 
rationale for this opinion.

The examiner should report if the veteran 
currently has disabilities of the left 
wrist and left elbow, or upper back, and 
if so, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that these disabilities are 
proximately due to or the result of, or 
aggravated by the service-connected post 
operative left thoracotomy with history 
of multiple pneumothoraces.  Attention is 
invited to the September 1998 medical 
statement from Dr. K.S.  The examiner 
should provide a rationale for this 
opinion.

The examiner should report if the veteran 
currently has hemorrhoids and if so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
hemorrhoids had its onset in service or 
is otherwise the result of a disease or 
injury in service or aggravated by 
service.  Attention is invited to the 
service medical records which show that 
the veteran had complaints of bright red 
blood per rectum in March 1995.  The 
examiner should provide a rationale for 
this opinion.

The examiner should report if the veteran 
currently has asbestosis or other 
disability due to exposure to asbestos in 
service.  Attention is invited to the 
service medical records which show that 
the veteran was exposed to asbestos in 
service.  The examiner should provide a 
rationale for this opinion.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the allergic rhinitis and the chronic 
sinusitis.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

Regarding the allergic rhinitis,  the 
examiner should report whether the 
allergic rhinitis causes polyps and 
partial or complete obstruction of the 
nasal passages on each side.  The 
examiner should indicate if any 
obstruction found is more or less than 50 
percent.  

Regarding the chronic sinusitis, the 
examiner should report whether the 
sinusitis causes incapacitating episodes 
per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment or non-incapacitating episodes 
per year of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting.  The examiner should report 
the number of episodes per year.  The 
examiner should report whether the 
sinusitis caused radical surgery with 
chronic osteomyelitis, or is manifested 
by near constant sinusitis characterized 
by headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries. 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the hiatal hernia with 
gastroesophageal reflux disease.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report whether the 
veteran has symptoms of persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain, pain, 
vomiting, material weight loss, 
hematemesis, melena, moderate anemia, 
ands any other symptoms.  The examiner 
should report whether the hernia is 
productive of considerable or severe 
impairment of health.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the post operative left 
thoracotomy with history of multiple 
pneumothoraces.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The veteran should be 
afforded a pulmonary function test.  

5.  The RO or AMC should then 
readjudicate the issues remaining on 
appeal.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be issued.  The case 
should then be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



